In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00101-CR



                            PHILLIP MICHAEL NUNEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 196th District Court
                                     Hunt County, Texas
                                  Trial Court No. 32289CR




                          Before Morriss, C.J., Stevens and Carter,* JJ.




_________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                           ORDER

       Phillip Michael Nunez has filed an appeal from a judgment of conviction entered by the

196th Judicial District Court of Hunt County. Nunez retained Kristin R. Brown to represent him

on appeal, but Brown has filed a motion to withdraw with this Court averring that she was unable

to find any non-frivolous issue to raise on appeal. Brown’s motion satisfies the requirements of

Rule 6.5 of the Texas Rules of Appellate Procedure, and we hereby grant the motion to

withdraw. See TEX. R. APP. P. 6.5.

       In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Nunez still

desires to prosecute this appeal and, if so, (2) whether Nunez is indigent and entitled to the

appointment of counsel to represent him on appeal. If the trial court determines that Nunez is

indigent, then it shall appoint counsel to represent him on appeal.

       The trial court may enter any orders necessary to implement these directives. Any

hearing shall be conducted by the trial court within fifteen days of the date of this order.

Appropriate orders and findings shall be sent to this Court in the form of a supplemental clerk’s

record within ten days of the date of the hearing contemplated by this order. The reporter’s

record of any hearing shall be filed with this Court within ten days of the date of the hearing

contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.
      IT IS SO ORDERED.



                          BY THE COURT

Date: March 15, 2022